--------------------------------------------------------------------------------


                                                                                    Exhibit
10.1
 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIRD AMENDMENT TO CREDIT AGREEMENT (collectively, this “Third Amendment”),
dated as of June 1, 2006, among GENCO SHIPPING & TRADING LIMITED, a corporation
organized under the laws of the Republic of Marshall Islands (the “Borrower”),
the Subsidiary Guarantors (as defined in the Credit Agreement referred to
below), the lenders party hereto (each, a “Lender” and, collectively, the
“Lenders”), and DNB NOR BANK ASA, NEW YORK BRANCH, as Administrative Agent (in
such capacity, the “Administrative Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided for such terms in the Credit Agreement referred to
below.
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Lenders from time to time party thereto, DnB NOR Bank
ASA, New York Branch, Nordea Bank Finland plc, New York Branch and Citigroup
Global Markets Limited, as Joint Lead Arrangers (in such capacity, the “Lead
Arrangers”), Nordea Bank Finland plc, New York Branch and Citigroup Global
Markets Limited, as Joint Book Runners (in such capacity, the “Joint Book
Runners”), and the Administrative Agent are parties to a Credit Agreement, dated
as of July 15, 2005 (as amended, modified and/or supplemented to, but not
including, the date hereof, the “Credit Agreement”); and
 
WHEREAS, subject to the terms and conditions of this Third Amendment, the
parties hereto wish to amend, and the Lenders wish to grant a consent to,
certain provisions of the Credit Agreement, in each case as herein provided;
 
NOW, THEREFORE, it is agreed:
 
I.  Amendments to Credit Agreement.
 
1.  Section 1.02(b) of the Credit Agreement is hereby amended by deleting the
text “six” appearing in said section and inserting the text “ten” in lieu
thereof.
 
2.  Section 1.08 of the Credit Agreement is hereby amended by (i) deleting the
text “a one, three, six or, to the extent available and agreed by all Lenders,
nine or twelve month period” appearing in the introductory paragraph of said
Section and inserting the following text in lieu thereof:
 
“(x) any period displayed on Telerate page 3750 (British Bankers’ Association
Interest Settlement Rates) (or such other page as may replace such page 3750 on
such system or on any other system of the information vendor for the time being
designated by the British Bankers’ Association to calculate the BBA Interest
Settlement Rate (as defined in the British Bankers’ Association’s Recommended
Terms and Conditions dated August 1985)) or (y) such other period of less than
30 days; provided that any Interest Period selected pursuant to this clause (y)
shall be approved by the Administrative Agent in its reasonable discretion.”
 
 

--------------------------------------------------------------------------------


 
 
3.  The definition of “Commitment” appearing in Section 11 of the Credit
Agreement is hereby amended by deleting said definition in its entirety and
inserting the following new definition in lieu thereof:
 
“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule I hereto, as same may be (x) reduced from time to time
pursuant to Sections 3.02, 3.03, 4.02 and/or 10 or (y) adjusted from time to
time as a result of assignments to or from such Lender pursuant to Section 1.12
or 13.04.


4.  The definition of “Eurodollar Rate” appearing in Section 11 of the Credit
Agreement is hereby amended by deleting said definition in its entirety and
inserting the following new definition in lieu thereof:
 
“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
(a) the offered rate (rounded upward to the nearest 1/16 of 1%) for deposits of
Dollars for a period equivalent to such period at or about 11:00 A.M. (London
time) on the second Business Day before the first day of such period as is
displayed on Telerate page 3750 (British Bankers’ Association Interest
Settlement Rates) (or such other page as may replace such page 3750 on such
system or on any other system of the information vendor for the time being
designated by the British Bankers’ Association to calculate the BBA Interest
Settlement Rate (as defined in the British Bankers’ Association’s Recommended
Terms and Conditions dated August 1985)), provided that (i) if on such date no
such rate is so displayed, (ii) if an Interest Period is selected pursuant to
clause (y) of Section 1.08 in respect of a Loan or (iii) in the case of the
initial Interest Period in respect of a Loan, if less than three Business Days’
prior notice of such Loan shall have been delivered to the Administrative Agent,
in each case, the Eurodollar Rate for such period shall be the rate quoted to
the Administrative Agent as the offered rate for deposits of Dollars in an
amount approximately equal to the amount in relation to which the Eurodollar
Rate is to be determined for a period equivalent to such applicable Interest
Period by prime banks in the London interbank Eurodollar market at or about
11:00 A.M. (London time) on the second Business Day before the first day of such
period, in each case divided (and rounded upward to the nearest 1/16 of 1%) by
(b) a percentage equal to 100% minus the then stated maximum rate of all reserve
require-ments (in-cluding, without limitation, any marginal, emer-gency,
supple-mental, special or other reserves required by applic-able law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabil-ities as defined in Regulation D (or any successor category of
liabilities under Regulation D).
 
5.  The definition of “Vessel Mortgage” appearing in Section 11 of the Credit
Agreement is hereby amended by deleting said definition in its entirety and
inserting the following new definition in lieu thereof:
 
“Vessel Mortgage” shall mean (i) a first preferred mortgage in substantially the
form of Exhibit L-1 or L-2, or such other form as may be reasonably satisfactory
to the Administrative Agent, as such first preferred mortgage may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof and (ii) a second preferred mortgage in substantially the form of
Exhibit L-3, or such other form as may be reasonably satisfactory to the
 
 
2

--------------------------------------------------------------------------------


 
 Administrative Agent, as such second preferred mortgage may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
 
6.  The Credit Agreement is hereby amended by inserting Exhibit L-3 in the form
of Exhibit L-3 attached hereto.
 
7.  Schedule I of the Credit Agreement is hereby amended by deleting said
Schedule in its entirety and attaching and inserting in lieu thereof a new
Schedule I in the form of Schedule I attached hereto.


II.  Credit Document Acknowledgement.
 
1.  Each Credit Party hereby represents, warrants and agrees that (i) it has
full power and authority, and has taken all action necessary, to continue the
security interest granted by it under the applicable Credit Documents, (ii) it
is and shall continue to be on and after the Third Amendment Effective Date,
bound by the provisions of each Credit Document to which it is a party, (iii) on
and after the Third Amendment Effective Date, it continues to be a Guarantor for
all purposes under (and as defined in) the Subsidiaries Guaranty, (b) it
continues to be a Pledgor for all purposes under (and as defined in) the Pledge
Agreement, (c) an Assignor under each of the Assignment of Earnings, Assignment
of Charters and Assignment of Insurances to which it is a party and (d) a Ship
owner under each Vessel Mortgage to which it is a party, (iv) on and after the
Third Amendment Effective Date, it will continue to obtain benefits from the
incurrence of Loans to, and the issuance of Letters of Credit for the account
of, the Borrower, (v) on and after the Third Amendment Effective Date, (a) in
the case of each Credit Party (other than the Borrower), the guaranties made by
it under the Subsidiaries Guaranty remain in full force and effect, (b) the
security interests granted by it under the Pledge Agreement remain uninterrupted
and in full force and effect, and (c) the security interests granted by it under
each of the Assignment of Earnings, Assignment of Charters, Assignment of
Insurances and Vessel Mortgages to which it is a party remain uninterrupted and
in full force and effect and (vi) on the Third Amendment Effective Date, Annexes
A through F to the Pledge Agreement shall be restated in their entirety by the
respective Annexes attached hereto as of the Third Amendment Effective Date.
 


III.  Miscellaneous Provisions.
 
1.  In order to induce the Lenders to enter into this Third Amendment, the
Borrower hereby represents and warrants that (i) no Default or Event of Default
exists as of the Third Amendment Effective Date (as defined herein) both before
and after giving effect to this Third Amendment and (ii) all of the
representations and warranties contained in the Credit Agree-ment or the other
Credit Documents are true and correct in all material respects on the Third
Amendment Effective Date both before after giving effect to this Third
Amendment, with
 
 
3

--------------------------------------------------------------------------------


 
 
the same effect as though such representations and warranties had been made on
and as of the Third Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).
 
2.  This Third Amendment is limited as specified and shall not constitute a
modifi-cation, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
 
3.  This Third Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
 
4.  THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.
 
5.  This Third Amendment shall become effective on the date (the “Third
Amendment Effective Date”) when each of the following conditions have been
satisfied:
 

(a)  
the Borrower, each Subsidiary Guarantor and each Lender shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile transmission) the same to the
Administrative Agent;

 

(b)  
each Credit Party which owns a Mortgaged Vessel shall have duly authorized,
executed and delivered, and caused to be recorded in the appro-priate vessel
registry, a Vessel Mortgage in the form of Exhibit L-3 with respect to such
Mortgaged Vessel and such Vessel Mortgages shall be effective to create in favor
of the Collateral Agent and/or the Lenders a legal, valid and enforceable second
priority security interest in and lien upon such Vessels, subject only to
Permitted Liens (the “Second Priority Vessel Mortgages”). Except as specifically
provided above, all filings, deliveries of instruments and other actions
necessary or advisable in the reasonable opinion of the Collateral Agent to
perfect and preserve such security interests shall have been duly effected and
the Collateral Agent shall have received evidence thereof in form and substance
reasonably satisfactory to the Collateral Agent;

 

(c)  
the Administrative Agent shall have received a certificate, dated the Third
Amendment Effective Date, signed by an Authorized Officer, member or general
partner of each Credit Party, and attested to by the secretary or any assistant
secretary (or, to the extent such Credit Party does not have a secretary or
assistant secretary, the analogous Person within such Credit Party) of such
Credit Party, as the case may be, together with copies of the resolutions of
such Credit Party referred to in such certificate, and the foregoing shall be
reasonably acceptable to the Administrative Agent;

 
 
 
4

--------------------------------------------------------------------------------


 
 

(d)  
the Administrative Agent shall have received from outside counsel to the
Borrower and its Subsidiaries reasonably satisfactory to the Administrative
Agent, an opinion addressed to the Administrative Agent and each of the Lenders
and dated the Third Amendment Effective Date, in form and substance reasonably
acceptable to the Administrative Agent, and covering such matters incident to
this Amendment as the Administrative Agent may reasonably request;

 

(e)  
the Administrative Agent shall have received from Constantine P. Georgiopoulos,
special New York maritime counsel to the Borrower and its Subsidiaries, an
opinion addressed to the Administrative Agent and each of the Lenders and dated
the Third Amendment Effective Date, in form and substance satisfactory to the
Administrative Agent, and covering such matters incident to this Amendment as
the Administrative Agent may reasonably request;

 

(f)  
the Administrative Agent shall have received from Johnson Stokes & Master,
special Hong Kong counsel to the Administrative Agent, an opinion addressed to
the Administrative Agent and each of the Lenders and dated the Third Amendment
Effective Date, in form and substance satisfactory to the Administrative Agent,
and covering such matters incident to this Amendment as the Administrative Agent
may reasonably request, including the Second Priority Vessel Mortgages; and

 

(g)  
the Borrower shall have paid to the Administrative Agent and the Lenders all
reasonable fees, costs and expenses (including without limitation, legal fees
and expenses) payable to the Administrative Agent and the Lenders to the extent
then due.

 
6.  From and after the Third Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.


* * *
 

 
5
 
 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.
 
GENCO SHIPPING & TRADING LIMITED




By: /s/ John Wobensmith                                     
Name: John Wobensmith
Title:




DNB NOR BANK ASA, NEW YORK BRANCH,
Individually and as Administrative
Agent




By: /s/ Nikolai Nachamkin                                       
Name: Nikolai Nachamkin
Title:   Senior Vice President


By: /s/ Tor Ivar Hansen                                         
Name: Tor Ivar Hansen
Title:   Assistant Vice President


--------------------------------------------------------------------------------



GENCO GLORY LIMITED,
GENCO SUGAR LIMITED,
GENCO PIONEER LIMITED,
GENCO PROGRESS LIMITED,
GENCO EXPLORER LIMITED,
GENCO RELIANCE LIMITED,
GENCO MARINE LIMITED,
GENCO MUSE LIMITED,
GENCO TRADER LIMITED,
GENCO SUCCESS LIMITED,
GENCO PROSPERITY LIMITED,
GENCO WISDOM LIMITED,
GENCO CARRIER LIMITED,
GENCO LEADER LIMITED,
GENCO KNIGHT LIMITED,
GENCO BEAUTY LIMITED,
GENCO VIGOUR LIMITED, 
GENCO SHIP MANAGEMENT LLC,
as Guarantors






By: /s/ John Wobensmith                        
Name: John Wobensmith
Title: CFO
 


--------------------------------------------------------------------------------


 

 
SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 1,
2006, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS AND
DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT





NAME OF INSTITUTION:

 
Nordea Bank Norge ASA, Grand Cayman Branch



By: /s/ Hans Chr. Kjelsrud                                   
Name: Hans Chr. Kjelsrud
Title:   Senior Vice President
 
 
By: /s/ Martin Lunder                                           
Name: Martin Lunder
Title:   Senior Vice President
 

 

--------------------------------------------------------------------------------


 
 
SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 1,
2006, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS AND
DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT





NAME OF INSTITUTION:

 
CITIBANK, N.A.



By: /s/ M. Kacans                                   
Name: M. Kacans
Title:   Vice President
 
 
 
 
 
 

--------------------------------------------------------------------------------


 


SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 1,
2006, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS AND
DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT





NAME OF INSTITUTION:

 
Alliance & Leicester Commercial Bank plc



By: /s/ Chris Jones                                   
Name: Chris Jones
Title:   Head of Corporate
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 


SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 1,
2006, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS AND
DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT





NAME OF INSTITUTION:

 
Allied Irish Banks p.l.c.



By: /s/ Catherine Gilmer                                   
Name: Catherine Gilmer
Title:   Portfolio Manager
 
 
 
 

--------------------------------------------------------------------------------


 
 


SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 1,
2006, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS AND
DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT





NAME OF INSTITUTION:

 
The Royal Bank of Scotland plc



By: /s/ Colin Manchester                          
                                   
Name: Colin Manchester
Title:   Director, Ship Finance
 
 
 
 
 

--------------------------------------------------------------------------------


 


SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 1,
2006, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS AND
DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT





NAME OF INSTITUTION:

 
THE GOVERNOR & COMPANY OF THE BANK OF SCOTLAND



By: /s/ Alan Boothby                              
                                   
Name: Alan Boothby
Title:   Director, Marine Finance
 
 
 
 

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 1,
2006, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS AND
DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT





NAME OF INSTITUTION:

 
NATEXIS BANQUES POPULAIRES



By: /s/ David Bonicel                          
                                                                  
Name: David Bonicel
Title:  
 
 
By: /s/ Michel Degermann                  
                                                                  
Name: Michel Degermann
Title:  Head of Shipping Finance
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 1,
2006, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS AND
DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT





NAME OF INSTITUTION:

 
Skandinaviska Enakilda Banken AB (Publ)



By: /s/ J. Pratt                                     
                                                                  
Name: J. Pratt
Title:   Chief Executive
 
 
By: /s/ S. Leallen                                
                                                                                                       
Name: S. Leallen
Title:   Chief Executive
 
 
 
 

--------------------------------------------------------------------------------


 
 
SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JUNE 1,
2006, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS AND
DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT





NAME OF INSTITUTION:

 
Sumitomo Mitsui Banking Corporation



By: /s/ Philippe Devos                    
                                                                                                        
Name: Philippe Devos
Title:   Deputy General Manager
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE I






COMMITMENTS


Lender
 
 Commitment
 
DnB NOR BANK ASA, NEW YORK BRANCH
 

$

118,271,457
 
NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH
 


$


80,255,630
 
CITIBANK, N.A.
 

$

67,583,690
 
THE GOVERNOR & COMPANY OF THE BANK OF SCOTLAND
 
 
$
66,667,000
 
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
 
 
$
50,000,000
 
ALLIED IRISH BANKS, P.L.C.
 
 
$
30,000,000
 
THE ROYAL BANK OF SCOTLAND, PLC
 
 
$
30,555,556
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
$
20,000,000
 
ALLIANCE AND LEICESTER COMMERCIAL BANK PLC
 
 
$
50,000,000
 
NATEXIS BANQUE POPULAIRES
 
$
36,666,667
 
 
Totals
 
 

$


550,000,000

 





--------------------------------------------------------------------------------





EXHIBIT L-3
 
[graphic1a.jpg]
 
FORM OF SECOND PRIORITY HONG KONG MORTGAGE
 
HONG KONG SHIP MORTGAGE
[graphic1.jpg]
Entered into pursuant to section 44 of the Merchant Shipping (Registration)
Ordinance
[graphic2.jpg]
_______________________
 
BY THIS MORTGAGE the Mortgagor referred to in Part ONE Mortgages the Ship
referred to in Part TWO to the Mortgagee referred to in Part THREE as security
for the due and punctual performance of all the Mortgagor's obligations to the
Mortgagee pursuant to the [document] [transaction] referred to in Part FOUR as
such [document] [transaction] may from time to time hereafter be amended
modified and supplemented.
[graphic3.jpg]
 
By its execution of this mortgage the Mortgagor warrants to the Mortgagee that
(a) it has power to enter into this mortgage (b) the said ship is free of
incumbrances save for any shown in the Hong Kong Register of Ships at the time
this mortgage is presented for recording and (c) this mortgage is binding on and
enures for the benefit of the successors and assigns of the Mortgagor and
Mortgagee. [The Mortgagor further warrants that the Mortgagee's representative
has authority to insert the official number of the Ship upon such number being
designated to the Ship.]
[graphic4.jpg]


P A R T   O N E 
M O R T G A G O R (Ship's owner)
 
[graphic5.jpg]
[graphic6.jpg]
 
Name [graphic7.jpg]
[graphic8.jpg]
 
 
 
 



P A R T   T W O
SHORT DESCRIPTION OF MORTGAGED SHIP
 
[graphic9.jpg]
[graphic10.jpg]
 
[graphic11.jpg]
[graphic12.jpg]
   
[graphic13.jpg]



P A R T   T H R E E
M O R T G A G E E (see Note 3)
 
[graphic14.jpg]
[graphic15.jpg]
 
 [graphic16.jpg]
[graphic17.jpg]
 
 
 
   
[graphic18.jpg]
 
[graphic19.jpg]
 



P A R T   F O U R
Particulars of Document[s] or transaction[s], the obligations whereunder are
secured by this mortgagee (see note 4)
 
[graphic20.jpg]
[graphic21.jpg]
 
Date and Nature of Transaction and Description of Document (if any)
[graphic22.jpg]
[graphic23.jpg]
 
 
 
 
 

 
IN WITNESS whereof the Mortgagor has caused this mortgage to be executed on
[graphic24.jpg]


 
 
 



N O T E S
 

1.   
[  ] complete/delete as appropriate.

 

2.     
If this mortgage is executed before the Ship is registered on the Hong Kong
Register of Ships, the mortgage will only take effect as a statutory mortgage
upon such registration.

 

3.   
If more than one mortgagee, insert all names, in which case all those named will
be treated in the Hong Kong Register of Ships as joint mortgagees.

 

4.     
"Transaction" contemplates transactions (e.g. overdraft facilities) not
necessarily the subject of any specifically indentifiable document.

 

5.     
Prompt registration at the Hong Kong Registry of Ships is essential to the
security of a mortgagee, as a mortgage takes its priority from the date of
production for registry, not from the date of the instrument.

 

6.   
Registered owners or mortgagees are reminded of the importance of keeping the
Registrar of Hong Kong Ships informed of any change of address on their part.

 

7.   
Registered owners and mortgagees are also reminded that a mortgage on a ship
belonging to a company incorporated in Hong Kong or a company registered under
Part XI of the Companies Ordinance is void against the liquidator or any
creditor of the company unless a notification of the mortgage is delivered to or
received by the Registrar of Companies for registration within 5 weeks after the
date of its creation.

 

8.   
To facilitate entries into the Register, please provide information in English.

 
 
 
M.O. 742            


 